Title: To James Madison from Alexander J. Dallas, 16 July 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr. Sir.
                        16 July 1815.
                    
                    The intelligence from the Indian countries confirms the opinion, which I had formed of the necessity of an explicit understanding with the British Government, on all the questions of trade and intercourse between its subjects, and the Indians within our territory. The excitement is more

general, than I can reccollect it to have been, at any former period; and, if London is to be the scene of expostulation, there is no chance of averting the danger of an Indian war, with the co-operation of the British Officers and Agents. The manner in which Mr. Baker endeavours to escape from discussion and responsibility on this occasion, strengthens every suspicion of the sinister policy, that actuates his masters. To put him and them entirely in the wrong, Mr. Monroe proposed, I think, to represent the actual state of the Indians, the imputed misconduct of the British Officers and Traders, and the probable effect of an Indian war, upon the pacific relations between the United States and Great Britain. The measures of force and precaution, which you have recently authorised, might, also, be advantageously communicated; and I will ask you and Mr. Monroe to consider the propriety of issuing a proclamation, ostensibly to quiet the minds of the Indians, but really to convey to the British, as well as to the American, people, your construction of the Article of the Treaty of Ghent respecting the Indians, and your view of the claim of the North-west Company to trade with them. The letter, which was sent to you a few days ago, if it states the fact, will shew how little ceremony is used towards us, where Great Britain supposes, that our enjoyment of the fisheries is not a claim of right, but of favor. An intimation, that by way of retaliation, at least, the English traders would be excluded from the Indian markets, within the United States, might have its advantages; unless you should think it more politic to postpone that measure, until the boundaries shall be settled. But, then, would it not be expedient to make some movement (as the appointment and notification of Commissioners) towards executing the boundary articles of the Treaty? I am, Dear Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                